*29ORDER
The Disciplinary Review Board having filed with the Court its report on the record certified to the Board as a default pursuant to Rule l:20-4(f)(l), recommending that CHARMAN T. HARVEY of EAST ORANGE, who was admitted to the bar of this State in 1986 and who was suspended from practice for a period of one year by Order dated April 26,1995, and who remains suspended at this time, be disbarred for the knowing misappropriation of funds from several clients over a period of ten months and for engaging in conduct involving dishonesty, fraud, deceit and misrepresentation, in violation of RPC 1.15 and RPC 8.4(e);
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And the Court having delayed the imposition of final discipline while it considered whether respondent’s emotional condition and chemical dependency may have prevented her from raising meritorious defenses to the ethics allegations against her;
And the Court having determined that on the basis of further ethics charges pending against respondent following her criminal convictions for third-degree official misconduct (N.J.S.A 2C:2-6) and third-degree theft by deception (N.J.S.A 2C:20-4(a)), further delay in the disposition of this matter is not warranted;
And good cause appearing;
It is ORDERED that CHARMAN T. HARVEY be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that CHARMAN T. HARVEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
*30ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.